Case: 19-10083       Date Filed: 08/03/2020      Page: 1 of 11



                                                                                 [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                    No. 19-10083
                              ________________________

                     D.C. Docket No. 8:18-cr-00100-VMC-AAS-1


UNITED STATES OF AMERICA,

                                                                      Plaintiff-Appellee,

                                            versus

ANTHONY W. KNIGHTS,

                                                                  Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                     (August 3, 2020)

Before WILLIAM PRYOR, Chief Judge, ROSENBAUM, Circuit Judge, and
MOORE, * District Judge.

WILLIAM PRYOR, Chief Judge:




       *
          Honorable K. Michael Moore, Chief United States District Judge for the Southern
District of Florida, sitting by designation.
              Case: 19-10083    Date Filed: 08/03/2020   Page: 2 of 11



      This appeal requires us to decide whether officers violated Anthony

Knights’s right to be free from unreasonable seizures, under the Fourth

Amendment, by conducting an investigatory stop without reasonable suspicion.

Two officers saw Knights and Hozell Keaton around 1:00 a.m. in a car that was

parked in the front yard of a home. Suspecting that the men might be trying to steal

the car, the officers parked near it and approached Knights, who was in the driver’s

seat. When Knights opened the door, an officer immediately smelled marijuana.

The ensuing search of Knights and the car revealed ammunition and firearms.

Because Knights had felony convictions, a grand jury charged him with possession

of a firearm and ammunition by a felon, 18 U.S.C. §§ 922(g)(1), 924(a)(2).

Knights moved to suppress the evidence the officers found and the statements he

made as fruit of an unlawful seizure. The district court denied the motion,

convicted Knights, and sentenced him to 33 months of imprisonment. We affirm

because Knights’s interaction with the officers was a consensual encounter that did

not implicate the Fourth Amendment.

                                I. BACKGROUND

      Late at night, Anthony Knights, Hozell Keaton, and Knights’s nephew were

smoking marijuana and listening to music while sitting in or standing near an

Oldsmobile sedan in Tampa, Florida. The car was parked in a grassy area between

the street and the white fence of a home that belonged to one of Keaton’s relatives.



                                         2
              Case: 19-10083      Date Filed: 08/03/2020    Page: 3 of 11



The driver’s side of the car was near the street and the passenger’s side was near

the fence.

      On a routine patrol around 1:00 a.m., Officers Andrew Seligman and Brian

Samuel of the Tampa Police Department saw two of the car’s doors open with

Knights and Keaton leaning into the car. The officers believed that Knights and

Keaton might be stealing something from the car. They knew the area to be “high

crime” and to have gang activity from their experience responding to multiple

shootings and narcotics crimes. So they drove past the Oldsmobile for a better

look. Knights and Keaton then “gave the officers a blank stare,” and according to

Officer Seligman, “kind of seemed nervous.” The officers then heard someone

unsuccessfully try to start the car. Thinking that Knights and Keaton “might be

actually trying to steal the vehicle,” the officers decided to investigate further.

      Officer Seligman decided to turn around and park the patrol car near the

Oldsmobile, which was parked on a grassy area next to the street in the direction of

traffic for that side of the road. Officer Seligman parked on the street next to the

Oldsmobile in the wrong direction for traffic so that the trunk of the patrol car was

nearly aligned with the trunk of the Oldsmobile. As Officer Seligman was parking,

he trained his flashlight on Knights. According to Knights and Officer Seligman,

the patrol car was parked in a way that would have allowed Knights to drive away.




                                           3
              Case: 19-10083     Date Filed: 08/03/2020    Page: 4 of 11



Officer Samuel left the patrol car and attempted to talk to Keaton, who was

walking toward the house, but Keaton entered the house without responding.

      The officers then approached Knights, who sat in the driver’s seat and closed

the car door. Officer Seligman approached the car with his flashlight and knocked

on the driver’s window. When Knights opened the door, Officer Seligman “was

overwhelmed with an odor of burnt marijuana.” Officer Seligman asked Knights if

he owned the car, and Knights said that he and his wife owned it and gave Officer

Seligman his driver’s license and possibly the registration for the car. The officers

later confirmed that his wife owned the car. When Officer Seligman asked Knights

if he had marijuana, Knights said, “I’ll be honest with you. It’s all gone.”

      Officer Seligman then began to search for narcotics. He searched Knights’s

person and found a pill bottle containing several different kinds of pills. Officer

Seligman arrested Knights and searched his car, starting with a backpack that

Knights said contained a prescription for the pills. He found medical documents, a

firearm cartridge, and a ski mask. He also found a scale, smoked marijuana,

marijuana residue, a handgun, a rifle, and another firearm cartridge. Knights agreed

to an interview after the officers warned him of his rights, see Miranda v. Arizona,

384 U.S. 436, 444 (1966), and he then admitted that he owned the handgun.

Knights and the officers described the entire encounter as calm and amicable.




                                          4
              Case: 19-10083     Date Filed: 08/03/2020   Page: 5 of 11



      A grand jury indicted Knights on one count of possessing a firearm and

ammunition as a felon, 18 U.S.C. §§ 922(g)(1), 924(a)(2). Before trial, Knights

moved to suppress his admissions and the evidence the officers found during the

search. He argued that they were fruit of an illegal seizure that occurred when—

without reasonable suspicion—the officers parked behind his car or, at the latest,

when they walked up to his car. The government responded that the incident

“began as a police-citizen encounter” and did not turn into a “seizure” until the

officers started searching for narcotics based on probable cause that Knights

possessed marijuana, and alternatively, the officers had reasonable suspicion to

conduct an investigatory stop.

      The district court referred the motion to a magistrate judge who held a

hearing and recommended granting the suppression motion. The magistrate judge

recommended ruling that the officers conducted an investigatory stop because “the

officers’ show of authority, especially Officer Seligman, their locations as they

approached the car, and the patrol car impeding Mr. Knights’s ability to drive

away, [established that] no reasonable person in Mr. Knights’s position would feel

free to leave or disregard the two officers.” And because the magistrate judge

determined that the officers lacked reasonable suspicion and the physical evidence

and statements were fruit of the unlawful seizure, she recommended granting the

motion.



                                          5
              Case: 19-10083     Date Filed: 08/03/2020    Page: 6 of 11



      The district court, after considering briefing and oral argument, accepted the

magistrate judge’s recitation of the facts but disagreed with her recommendation

and denied the suppression motion. It explained that the constitutionality of the

officers’ conduct turned on when they seized Knights because the odor of

marijuana provided a lawful basis for seizing him. It ruled that the officers did not

seize him when they parked their patrol car and walked up to Knights because “it

was a police-citizen encounter involving no detention and no coercion.” The

district court found that Knights could have either driven away “with skilled

driving” or walked away. It also relied on the absence of the police questioning

Knights, displaying their weapons, touching him, asking for his identification, or

having a verbal exchange with him.

      Knights proceeded to a bench trial at which he and the government

stipulated to the relevant facts. The district court adjudicated him guilty and

sentenced him to a below-guideline sentence of 33 months of imprisonment.

                          II. STANDARDS OF REVIEW

      “A district court’s ruling on a motion to suppress presents a mixed question

of law and fact.” United States v. Perez, 443 F.3d 772, 774 (11th Cir. 2006)

(internal quotation marks omitted). We review its legal conclusions de novo, and

we accept its factual findings unless they are clearly erroneous. Id. We construe the




                                          6
               Case: 19-10083     Date Filed: 08/03/2020   Page: 7 of 11



facts in the light most favorable to the government because it prevailed in the

district court. Id.

                                 III. DISCUSSION

       The Fourth Amendment protects “[t]he right of the people . . . against

unreasonable searches and seizures.” U.S. Const. amend. IV. A “seizure” does not

occur every time a police officer interacts with a citizen. Officers are free to

“approach[] individuals on the street or in other public places and put[] questions

to them if they are willing to listen.” United States v. Drayton, 536 U.S. 194, 200

(2002). In these consensual encounters, the officers need no suspicion because the

Fourth Amendment is not implicated. Florida v. Bostick, 501 U.S. 429, 434

(1991); Perez, 443 F.3d at 777–78. But officers need reasonable suspicion if an

encounter becomes an investigatory stop. See Bostick, 501 U.S. at 434; United

States v. Jordan, 635 F.3d 1181, 1186 (11th Cir. 2011). An investigatory stop

occurs “[o]nly when the officer, by means of physical force or show of authority,

has in some way restrained the liberty of a citizen.” Jordan, 635 F.3d at 1185

(quoting Terry v. Ohio, 392 U.S. 1, 19 n.16 (1968)).

       The test for whether the officer restrained a citizen’s liberty is whether “a

reasonable person would feel free to terminate the encounter.” Drayton, 536 U.S.

at 201; see also Immigr. & Naturalization Serv. v. Delgado, 466 U.S. 210, 215

(1984). We must imagine how an objective, reasonable, and innocent person would



                                           7
              Case: 19-10083     Date Filed: 08/03/2020    Page: 8 of 11



feel, not how the particular suspect felt. Drayton, 536 U.S. at 202; Michigan v.

Chesternut, 486 U.S. 567, 574 (1988). All the circumstances are relevant, Bostick,
501 U.S. at 439, including “whether a citizen’s path is blocked or impeded”;

whether the officers retained the individual’s identification; “the suspect’s age,

education and intelligence; the length of the . . . detention and questioning; the

number of police officers present”; whether the officers displayed their weapons;

“any physical touching of the suspect[;] and the language and tone of voice of the

police.” Perez, 443 F.3d at 778 (internal quotation marks omitted); see also United

States v. Mendenhall, 446 U.S. 544, 554 (1980) (opinion of Stewart, J.).

      Knights argues that the district court should have suppressed his admissions

and evidence because the officers stopped him without reasonable suspicion when

they parked the patrol car close to his car and then approached him. He does not

challenge any seizure that occurred after that point. The government responds that

the encounter between Knights and the officers was initially consensual and

alternatively that the officers had reasonable suspicion. Because we conclude that

the encounter was initially consensual, we need not decide whether the officers had

reasonable suspicion.

      In this encounter, a reasonable person would have felt free to leave. In fact,

Knights’s companion Keaton did leave. As Keaton had done, Knights was

physically capable of walking away. He also could have driven away, and the



                                           8
              Case: 19-10083     Date Filed: 08/03/2020    Page: 9 of 11



officers did not display their weapons, touch Knights, or even speak to him—let

alone issue any commands or ask him for his identification and retain it. And

before the officers approached Knights, they did not activate the lightbar or siren

on the patrol car, and as we have mentioned, they allowed Keaton to leave the car,

ignore their invitation to talk, and enter the home where the car was parked.

      In similar circumstances, we have concluded that an officer did not restrain a

suspect. In Miller v. Harget, an officer parked behind a suspect’s parked car—

blocking him from driving away—and then “turned on his ‘window lights’” and

approached the suspect’s car on foot. 458 F.3d 1251, 1257–58 (11th Cir. 2006).

We reasoned that when the officer quickly approached the suspect’s car, he “did

not do anything that would appear coercive to a reasonable person. For example,

he did not draw his gun, give any directions to [the suspect], or activate his roof

lights.” Id. at 1257. Because the officer did not make a “show of authority that

communicated to the individual that his liberty was restrained,” it was not an

investigatory stop. Id. at 1258 (alterations adopted) (internal quotation marks

omitted). For the same reason, a reasonable person in Knights’s position would

have felt free to leave; the officers did not make a show of authority

communicating that Knights was not free to leave.

      Knights disagrees and relies on our precedent United States v. Beck, in

which we concluded that the officers stopped the defendant because of the



                                          9
             Case: 19-10083     Date Filed: 08/03/2020    Page: 10 of 11



proximity between his car and the officers’ car. 602 F.2d 726, 727, 729 (5th Cir.

1979). Two officers pulled their patrol car alongside Beck and his passenger’s

parked and idling car and “engaged [them] in conversation” about what they were

doing there. Id. at 727. We explained that “[b]y pulling so close to the [car], the

officers effectively restrained the movement of Beck and his passenger” and it was

clear “that they were not free to ignore the officers and proceed on their way.” Id.

at 729 (alterations adopted) (internal quotation marks omitted). Knights argues that

the same is true here because the way in which the officers parked blocked him

from driving away, and the officers also impeded his ability to walk away.

      We are unpersuaded that Beck controls here. The officers approached

Knights in a meaningfully different manner. Instead of parking alongside his car

and engaging him in conversation, they parked near his car—with enough space

for him to drive away—and approached his car to try to speak to him, without

conveying that Knights was required to comply. Indeed, as we have noted, just a

moment earlier, Knights’s companion obviously felt free to leave the car, ignore

the officer’s invitation to speak with him, and enter the house.

      Knights’s other arguments are also unpersuasive. He argues that a

reasonable person would not have felt free to walk away because doing so would

have required abandoning his car in a high-crime area. But we disagree because

two officers would have been near the car, and Knights could have easily returned



                                          10
             Case: 19-10083     Date Filed: 08/03/2020   Page: 11 of 11



to the car as soon as they left. He also repeatedly mentions that Officer Seligman

used a flashlight when he approached the Oldsmobile. But we fail to see how a

flashlight communicated a show of authority in these circumstances. A flashlight

would also be used by “an officer approach[ing] a stranded motorist to offer

assistance,” Miller, 458 F.3d at 1258, or by an ordinary person outside in the

middle of the night. Knights also argues that the presence of two officers weighs in

favor of the encounter being a seizure, and that “young African-American men feel

that they cannot walk away from police without risking arrest or bodily harm.”

Although the presence of multiple officers and the age and race of a suspect may

be relevant factors, see Mendenhall, 446 U.S. at 558; Perez, 443 F.3d at 778, the

totality of the circumstances establish that this encounter was not coercive.

                                IV. CONCLUSION

      We AFFIRM Knights’s conviction.




                                         11